Evans, J.
dissenting Without going into the argument, I shall state my conclusions on the important points embraced in this case.
1. That the statute of Geo. 2 is of force, and that the office of executor is such a beneficial interest as brings him within its provisions.
2. That the statute of frauds, the statute of Geo. 2, and our Acts of 1789 and 1824, are to be construed in pari materia, being all on the same subject; and, therefore, the statute of Geo. 2 applies as well to personal as to real estate.
It follows, from these propositions, that Williamson’s office of executor was taken away altogether by the statute of Geo. 2, and, therefore, he was competent to attest the will of Henry Taylor, as well for the personal as the real estate.
Butler, J. concurred.